Exhibit 10.4

PLEDGE AGREEMENT

PLEDGE AGREEMENT (this “Agreement”) dated as of November 12, 2008, by and among
each of the entities list on Annex A attached hereto (hereinafter, the
“Pledgors”); and

BANK OF AMERICA, N.A., a national banking association, as collateral agent (in
such capacity, the “Collateral Agent” for the Secured Parties (as defined
herein), in consideration of the mutual covenants contained herein and benefits
to be derived herefrom.

WITNESSETH:

WHEREAS, the Pledgors, among others, have entered into a certain Term Loan
Agreement dated as of even date herewith (as such may be amended, modified,
supplemented or restated hereafter, the “Loan Agreement”) by and between, among
others, (i) the Pledgors, (ii) the Lenders named therein, and (iii) Bank of
America, N.A., as Administrative Agent and Collateral Agent for the Lenders,
pursuant to which Loan Agreement the Lenders have agreed to make the Term Loans
to the Borrowers (consisting of the Term A Loan and the Term B Loan, upon the
terms and subject to the conditions specified in, the Loan Agreement; and

WHEREAS, the obligations of the Lenders to make the Term Loan A are conditioned
upon, among other things, the execution and delivery by the Pledgors of an
agreement in the form hereof to secure the Secured Obligations (as defined
herein).

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth in this Agreement, and for good and valuable consideration, the receipt of
which is hereby acknowledged, the Pledgors and the Collateral Agent hereby agree
as follows:

SECTION 1

 

Definitions

1.1   Generally. Unless the context otherwise requires, all capitalized terms
used but not defined herein shall have the meanings set forth in the Loan
Agreement, and all references to the UCC shall mean the Uniform Commercial Code
as in effect from time to time in the State of New York; provided, however, that
if a term is defined in Article 9 of the UCC differently that in another Article
thereof, the term shall have the meaning set forth in Article 9, and provided
further that if by reason of mandatory provisions of law, perfection, or the
effect of perfection or non-perfection, of the Security Interest in any
Collateral or the availability of any remedy hereunder is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than New York,
“UCC” means the Uniform Commercial Code as in effect in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or effect of
perfection or non-perfection or availability of such remedy, as the case may be.

1.2       Definitions of Certain Terms Used Herein. As used herein, the
following terms shall have the following meanings:

“Blue Sky Laws” shall have the meaning assigned to such term in Section 7.7 of
this Agreement.

 

1





“Investment Property” shall have the meaning given that term in the UCC.

“Loan Agreement” shall have the meaning assigned to such term in the preliminary
statement of this Agreement.

“Pledged Collateral” shall have the meaning assigned to such term in Section 2.5
of this Agreement.

“Pledged Securities” shall have the meaning assigned to such term in Section 2.1
of this Agreement.

“Secured Obligations” shall have the meaning assigned to it in the Security
Agreement.

“Secured Parties” shall have the meaning assigned to such term in the Security
Agreement.

“Securities Act” shall have the meaning assigned to such term in Section 7.7 of
this Agreement.

“Security Agreement” shall mean that certain Security Agreement dated as of even
date herewith executed and delivered by the Pledgors and the other Grantors
named therein to Bank of America, N.A., as Collateral Agent for the benefit of
the Secured Parties, as amended and in effect from time to time.

1.3       Rules of Interpretation. The rules of interpretation specified in
Section 1.2 of the Loan Agreement shall be applicable to this Agreement.

SECTION 2

 

Pledge

As security for the payment and performance, as the case may be, in full of the
Secured Obligations, each Pledgor hereby transfers, grants, bargains, sells,
conveys, hypothecates, pledges, sets over and delivers unto the Collateral
Agent, its successors and assigns, and hereby grants to the Collateral Agent,
its successors and assigns, for the ratable benefit of the Secured Parties, a
security interest in all of the Pledgor’s right, title and interest in, to and
under:

2.1       the shares of capital stock and other ownership interests owned by
each Pledgor and listed on Schedule I hereto, and any shares of capital stock or
other equity interest of any Subsidiary obtained in the future by the Pledgor,
and the stock certificates or other securities representing all such shares or
equity interests; provided that with respect to each Material Foreign Subsidiary
whose capital stock is pledged hereunder by the Pledgor, the Pledgor has pledged
stock representing 65% of the outstanding shares of Voting Stock of such
Material Foreign Subsidiary (or such lesser percentage as is owned by Pledgor)
(the “Pledged Securities”);

2.2       all other Investment Property that may be delivered to, and held by,
the Collateral Agent pursuant to the terms hereof;

 

2





2.3       subject to Section 6, all dividends, cash, instruments and other
property from time to time received, receivable or otherwise distributed or
distributable, in respect of, or in exchange for, the Pledged Securities
referred to in clauses 2.1 and 2.2 above;

2.4       subject to Section 6, all rights and privileges of the Pledgor with
respect to the Pledged Securities and other Investment Property referred to in
clauses 2.1, 2.2, and 2.3 above; and

2.5       all proceeds of any of the foregoing (the items referred to in clauses
2.1 through 2.5 being collectively referred to as the “Pledged Collateral”).

TO HAVE AND TO HOLD the Pledged Collateral, together with all right, title,
interest, powers, privileges and preferences pertaining or incidental thereto,
unto the Collateral Agent, its successors and assigns, for the benefit of the
Secured Parties, until the Secured Obligations have been paid in full in cash,
the Lenders have no further commitment to lend; subject, however, to the terms,
covenants and conditions hereinafter set forth.

Upon delivery to the Collateral Agent (or to the Revolving Agent, as agent for
the Collateral Agent under the Intercreditor Agreement) pursuant to SECTION 3 of
this Agreement, (a) all stock certificates or other securities now or hereafter
included in the Pledged Securities shall be accompanied by stock powers duly
executed in blank or other instruments of transfer satisfactory to the
Collateral Agent and by such other instruments and documents as the Collateral
Agent may reasonably request, and (b) all other Investment Property comprising
part of the Pledged Collateral shall be accompanied by proper instruments of
assignment duly executed by the Pledgor and such other instruments or documents
as the Collateral Agent may reasonably request. Each delivery of Pledged
Securities shall be accompanied by a schedule describing the Pledged Securities
theretofore and then being pledged hereunder, which schedule shall be attached
hereto as Schedule I and made a part hereof. Each schedule so delivered shall
supersede any prior schedules so delivered.

SECTION 3

 

Delivery of the Pledged Collateral

3.1       On or before the Closing Date, the Pledgors shall deliver or cause to
be delivered to the Collateral Agent (or to the Revolving Agent, as agent for
the Collateral Agent under the Intercreditor Agreement) any and all Pledged
Securities, any and all Investment Property, and any and all certificates or
other instruments or documents representing the Pledged Collateral as set forth
in Section 4.15 of the Security Agreement.

3.2       Each Pledgor hereby irrevocably authorizes the Collateral Agent at any
time and from time to time to sign (if required) and file in any appropriate
filing office, wherever located, any Financing Statement that contains any
information required by the UCC of the applicable jurisdiction for the
sufficiency or filing office acceptance of any Financing Statement. Each Pledgor
also authorizes the Collateral Agent to file a copy of this Agreement in lieu of
a Financing Statement, and to take any and all actions required by any earlier
versions of the UCC or by any other Applicable Law. The Pledgors shall provide
the Collateral Agent with any

 

3





information the Collateral Agent shall reasonably request in connection with any
of the foregoing.

SECTION 4

 

Representations, Warranties and Covenants

Each Pledgor hereby represents, warrants and covenants, as to itself and the
Pledged Collateral pledged by it hereunder, to and with the Collateral Agent
that:

4.1       the Pledged Securities represent that percentage of the issued and
outstanding shares of each class of the capital stock or other equity interest
of the Issuer with respect thereto as set forth on Schedule I, provided that
with respect to each Material Foreign Subsidiary whose capital stock is pledged
hereunder by such Pledgor, such Pledgor has pledged stock representing 65% of
the outstanding shares of Voting Stock of such Material Foreign Subsidiary (or
such lesser percentage as is owned by such Pledgor);

4.2       except for the security interest granted hereunder, and except as
otherwise permitted in the Loan Agreement and the other Loan Documents, the
Pledgor (i) is and will at all times continue to be the direct owner,
beneficially and of record, of the Pledged Securities indicated on Schedule I,
(ii) holds the Pledged Collateral free and clear of all Liens, other than those
Liens permitted under the terms of Section 6.02 of the Loan Agreement and Liens
in favor of the Collateral Agent, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create or permit to exist any security interest
in, or other Lien on, the Pledged Collateral, other than pursuant hereto and
other than Permitted Encumbrances or any other Liens permitted under Section
6.02 of the Loan Agreement, and (iv) subject to Section 6, will cause any and
all Pledged Collateral to be forthwith deposited with the Collateral Agent and
pledged or assigned hereunder;

4.3       except as expressly permitted under the Loan Agreement, no Pledgor
will consent to or approve the issuance of (i) any additional shares of any
class of capital stock of any Issuer of the Pledged Securities, or the issuance
of any membership or other ownership interest in any such Person or (ii) any
securities convertible voluntarily by the holder thereof or automatically upon
the occurrence or nonoccurrence of any event or condition into, or exchangeable
for, any such shares or interests;

4.4       each Pledgor (i) has the power and authority to pledge the Pledged
Collateral in the manner hereby done or contemplated and (ii) will defend its
title or interest thereto or therein against any and all Liens (other than the
Lien created by this Agreement or the other Loan Documents, or any other Lien
permitted under Section 6.02 of the Loan Agreement), however arising, of all
Persons whomsoever;

4.5       no consent of any other Person (including stockholders or creditors of
the Pledgor), and no consent or approval of any Governmental Authority or any
securities exchange, was or is necessary to the validity of the pledge effected
hereby or to the disposition of the Pledged Collateral upon an Event of Default
in accordance with the terms of this Agreement and the Security Agreement;

 

4





4.6       by virtue of the execution and delivery by the Pledgors of this
Agreement, and the delivery by the Pledgors to the Collateral Agent (or to the
Revolving Agent, as agent for the Collateral Agent under the Intercreditor
Agreement) of the stock certificates or other certificates or documents
representing or evidencing the Pledged Collateral in accordance with the terms
of this Agreement, the Collateral Agent will obtain a valid and perfected lien
upon, and security interest in, the Pledged Collateral as security for the
payment and performance of the Secured Obligations, to the extent such security
interest may be perfected by possession;

4.7       the pledge effected hereby is effective to vest in the Collateral
Agent, on behalf of the Secured Parties, the rights of the Collateral Agent in
the Pledged Collateral as set forth herein;

4.8       all the Pledged Securities have been duly authorized and validly
issued and are fully paid and nonassessable;

4.9       all information set forth herein relating to the Pledged Collateral is
accurate and complete in all material respects as of the date hereof; and

4.10     none of the Pledged Securities constitutes margin stock, as defined in
Regulation U of the Board of Governors of the Federal Reserve System.

SECTION 5

 

Registration in Nominee Name; Copies of Notices

Upon the occurrence and during the continuance of an Event of Default, the
Collateral Agent, on behalf of the Secured Parties, shall have the right (in its
reasonable discretion) to hold the Pledged Securities in its own names as
pledgee, the name of its nominee (as pledgee or as sub-agent) or the name of
such Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent.
The Pledgors will promptly give to the Collateral Agent copies of any notices or
other communications received by it with respect to Pledged Securities
registered in the name of such Pledgor.

SECTION 6

 

Voting Rights; Dividends and Interest, Etc.

6.1       Unless and until an Event of Default shall have occurred and be
continuing, the Pledgors shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of the Pledged Securities
or any part thereof to the extent, and only to the extent, that such rights are
exercised for any purpose consistent with, and not otherwise in violation of,
the terms and conditions of this Agreement, the Loan Agreement, the other Loan
Documents and Applicable Law; provided, however, that the Pledgors will not be
entitled to exercise any such right if the result thereof could materially and
adversely affect the rights inuring to a holder of the Pledged Securities or the
rights and remedies of any of the Secured Parties under this Agreement, the Loan
Agreement or any other Loan Document or the ability of the Secured Parties to
exercise the same.

 

5





6.2       Unless and until an Event of Default shall have occurred and be
continuing, the Pledgors shall be entitled to receive and retain any and all
cash dividends paid on the Pledged Collateral to the extent, and only to the
extent, that such cash dividends are permitted by, and otherwise paid in
accordance with, the terms and conditions of this Agreement, the Loan Agreement,
the other Loan Documents and Applicable Law. All noncash dividends, and all
dividends paid or payable in cash or otherwise in connection with a partial or
total liquidation or dissolution, return of capital, capital surplus or paid-in
surplus, and all other distributions (other than dividends and distributions
referred to in the preceding sentence) made on or in respect of the Pledged
Collateral, whether paid or payable in cash or otherwise, whether resulting from
a subdivision, combination or reclassification of the outstanding capital stock
or partnership interests of the issuer of any Pledged Securities or received in
exchange for Pledged Securities or any part thereof, or in redemption thereof,
or as a result of any merger, amalgamation, arrangement, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be and become part of the Pledged Collateral, and, if received
by the Pledgor, to the extent required to be paid to the Collateral Agent
pursuant to the terms of the Loan Agreement or the other Loan Documents, shall
not be commingled by the Pledgors with any of their other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Collateral Agent and shall be forthwith delivered to the
Collateral Agent in the same form as so received (with any necessary
endorsement).

6.3       Upon the occurrence and during the continuance of an Event of Default,
all rights of the Pledgors to dividends that such Pledgor is authorized to
receive pursuant to Section 6.2 above shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall have the sole and
exclusive right and authority to receive and retain such dividends. All
dividends received by any Pledgor contrary to the provisions of this Section 6.3
shall be held in trust for the benefit of the Collateral Agent, shall be
segregated from other property or funds of such Pledgor in accordance with the
provisions of Section 2.13 of the Loan Agreement in the same form as so received
(with any necessary endorsement). Any and all money and other property paid over
to or received by the Collateral Agent pursuant to the provisions of this
Section 6.3 shall be applied in accordance with the provisions of Section 8.

6.4       Upon the occurrence and during the continuance of an Event of Default,
all rights of the Pledgors to exercise the voting and consensual rights and
powers it is entitled to exercise pursuant to Section 6.1 shall cease, and all
such rights shall thereupon become vested in the Collateral Agent, which shall
have the sole and exclusive right and authority to exercise such voting and
consensual rights and powers; provided that the Collateral Agent shall have the
right from time to time following and during the continuance of an Event of
Default to permit any Pledgor to exercise such rights. After all Events of
Default have been cured or waived in writing by the Collateral Agent, the
Pledgors will have the right to exercise the voting and consensual rights and
powers that they would otherwise be entitled to exercise pursuant to the terms
of Section 6.1.

 

6





SECTION 7

 

Remedies upon Default

Upon the occurrence of an Event of Default, it is agreed that the Collateral
Agent shall have in any jurisdiction in which enforcement hereof is sought, in
addition to all other rights and remedies, the rights and remedies of a secured
party under the UCC or other Applicable Law. The rights and remedies of the
Collateral Agent shall include, without limitation, the right to take any of or
all the following actions at the same or different times:

7.1       The Collateral Agent may sell or otherwise dispose of all or any part
of the Pledged Collateral, at public or private sale or at any broker’s board or
on any securities exchange, for cash, upon credit or for future delivery as the
Collateral Agent shall deem appropriate. Each purchaser at any such sale shall
hold the property sold absolutely, free from any claim or right on the part of
any Pledgor.

7.2       The Collateral Agent shall give the Pledgors at least ten (10) days’
prior written notice, by authenticated record, of the Collateral Agent’s
intention to make any sale of the Pledged Collateral. Such notice, (i) in the
case of a public sale, shall state the date, time and place for such sale, (ii)
in the case of a sale at a broker’s board or on a securities exchange, shall
state the board or exchange at which such sale is to be made and the day on
which the Pledged Collateral, or portion thereof, will first be offered for sale
at such board or exchange, and (iii) in the case of a private sale, shall state
the date after which any private sale or other disposition of the Pledged
Collateral shall be made. The Pledgors agree that such written notice shall
satisfy all requirements for notice to the Pledgors which are imposed under the
UCC with respect to the exercise of the Collateral Agent’s rights and remedies
upon default. The Collateral Agent shall not be obligated to make any sale or
other disposition of any Pledged Collateral if it shall determine not to do so,
regardless of the fact that notice of sale or other disposition of such
Collateral shall have been given. The Collateral Agent may, without notice or
publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.

7.3       Any public sale shall be held at such time or times within ordinary
business hours and at such place or places as the Collateral Agent may fix and
state in the notice of such sale.

7.4       At any public (or, to the extent permitted by Applicable Law, private)
sale made pursuant to this Section 7, the Collateral Agent or any other Secured
Party may bid for or purchase, free (to the extent permitted by Applicable Law)
from any right of redemption, stay, valuation or appraisal on the part of the
Pledgors, the Pledged Collateral or any part thereof offered for sale and may
make payment on account thereof by using any claim then due and payable to the
Collateral Agent or such other Secured Party from the Pledgors on account of the
Secured Obligations as a credit against the purchase price, and the Collateral
Agent or such other Secured Party may, upon compliance with the terms of sale,
hold, retain and dispose of such property without further accountability to such
Pledgor therefor.

 

7





7.5       For purposes hereof, a written agreement to purchase the Pledged
Collateral or any portion thereof shall be treated as a sale thereof. The
Collateral Agent shall be free to carry out such sale pursuant to such agreement
and the Pledgors shall not be entitled to the return of the Pledged Collateral
or any portion thereof subject thereto, notwithstanding the fact that after the
Collateral Agent shall have entered into such an agreement all Events of Default
shall have been remedied and the Secured Obligations paid in full.

7.6       As an alternative to exercising the power of sale herein conferred
upon it, the Collateral Agent may proceed by a suit or suits at law or in equity
to foreclose upon the Pledged Collateral and to sell the Pledged Collateral or
any portion thereof pursuant to a judgment or decree of a court or courts having
competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver.

7.7       Each Pledgor recognizes that (i) the Collateral Agent may be unable to
effect a public sale of all or a part of the Pledged Collateral by reason of
certain prohibitions contained in the Securities Act of 1933, 15 U.S.C. §77, (as
amended and in effect, the “Securities Act”) or the Securities laws of various
states (the “Blue Sky Laws”), but may be compelled to resort to one or more
private sales to a restricted group of purchasers who will be obliged to agree,
among other things, to acquire the Pledged Collateral for their own account, for
investment and not with a view to the distribution or resale thereof, (ii) that
private sales so made may be at prices and upon other terms less favorable to
the seller than if the Pledged Collateral were sold at public sales, (iii) that
neither the Collateral Agent nor any Secured Party has any obligation to delay
sale of any of the Pledged Collateral for the period of time necessary to permit
the Pledged Collateral to be registered for public sale under the Securities Act
or the Blue Sky Laws, and (iv) that private sales made under the foregoing
circumstances shall be deemed to have been made in a commercially reasonable
manner.

7.8       To the extent permitted by Applicable Law, each Pledgor hereby waives
all rights of redemption, stay, valuation and appraisal which such Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted.

SECTION 8

 

Application of Proceeds of Sale

The proceeds of any sale of Pledged Collateral pursuant to Section 7, as well as
any Pledged Collateral consisting of cash, shall be applied by the Collateral
Agent as required pursuant to the terms of Section 6.2 of the Security
Agreement.

The Collateral Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale or other disposition of the Pledged Collateral by the
Collateral Agent (including pursuant to a power of sale granted by statute or
under a judicial proceeding), the receipt of the purchase money by the
Collateral Agent or of the officer making the sale or other disposition shall be
a sufficient discharge to the purchaser or purchasers of the Pledged Collateral
so sold or otherwise disposed of and such purchaser or purchasers shall not be
obligated to see to the application of any part of

 

8





the purchase money paid over to the Collateral Agent or such officer or be
answerable in any way for the misapplication thereof.

SECTION 9

 

Registration, Etc.

If the Collateral Agent reasonably determines that it is necessary to sell any
of the Pledged Securities at a public sale, each Pledgor agrees that, upon the
occurrence and during the continuance of an Event of Default hereunder, such
Pledgor will, at any time and from time to time, upon the written request of the
Collateral Agent, use its best efforts to take or to cause the Issuer of such
Pledged Securities to take such action and prepare, distribute and/or file such
documents, as are required or advisable in the reasonable opinion of counsel for
the Collateral Agent to permit the public sale of such Pledged Securities.
Without limiting any of its other indemnification obligations under the Loan
Documents, each Pledgor agrees to indemnify, defend and hold harmless the
Collateral Agent, each other Secured Party, any underwriter and their respective
officers, directors, Affiliates and controlling Persons from and against all
loss, liability, expenses, costs of counsel (including the reasonable fees and
expenses of legal counsel to the Collateral Agent), and claims (including the
reasonable costs of investigation) that any of them may incur insofar as such
loss, liability, expense or claim arises out of, or is based upon, any alleged
untrue statement of a material fact contained in any prospectus (or any
amendment or supplement thereto) or in any notification or offering circular, or
arises out of or is based upon any alleged omission to state a material fact
required to be stated therein or necessary to make the statements in any thereof
not misleading, except insofar as the same may have been caused by any untrue
statement or omission based upon information furnished in writing to such
Pledgor or the Issuer of such Pledged Securities by the Collateral Agent or any
other Secured Party expressly for use therein. Each Pledgor further agrees, upon
such written request referred to above, to use its best efforts to qualify, file
or register, or cause the Issuer of such Pledged Securities to qualify, file or
register, any of the Pledged Securities under the Securities Act, Blue Sky Laws
or other securities laws of such states as may be requested by the Collateral
Agent and keep effective, or cause to be kept effective, all such
qualifications, filings or registrations. The Pledgors will bear all costs and
expenses of carrying out their obligations under this Section 9. Each Pledgor
acknowledges that there is no adequate remedy at law for failure by them to
comply with the provisions of this Section 9 and that such failure would not be
adequately compensable in damages, and therefore agree that their agreements
contained in this Section 9 may be specifically enforced.

SECTION 10

 

Further Assurances

Each Pledgor agrees to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements and instruments, as
the Collateral Agent may at any time reasonably request in connection with the
administration and enforcement of this Agreement or with respect to the Pledged
Collateral or any part thereof or in order better to assure and confirm unto the
Collateral Agent its rights and remedies hereunder.

 

9





SECTION 11

 

Intent

This Agreement is being executed and delivered by the Pledgors for the purpose
of confirming the grant of the security interest of the Collateral Agent in the
Pledged Collateral. It is intended that the security interest granted pursuant
to this Agreement is granted as a supplement to, and not in limitation of, the
Security Interest granted to the Collateral Agent, for the ratable benefit of
the Secured Parties, under the Security Agreement. All provisions of the
Security Agreement shall apply to the Pledged Collateral. The Collateral Agent
shall have the same rights, remedies, powers, privileges and discretions with
respect to the security interests created in the Pledged Collateral as in all
other Collateral. In the event of a conflict between this Agreement and the
Security Agreement, the terms of this Agreement shall control with respect to
the Pledged Collateral and the Security Agreement with respect to all other
Collateral.

SECTION 12

 

Governing Law

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO THE CONFLICTS OF LAWS
PRINCIPLES THEREOF.

SECTION 13

Intercreditor Agreement

Notwithstanding anything herein to the contrary, the exercise of any right or
remedy by the Collateral Agent pursuant to this Agreement and the other Loan
Documents may be subject to, and restricted by, the provisions of the
Intercreditor Agreement. Except as specified herein, nothing contained in the
Intercreditor Agreement shall be deemed to modify any of the provisions of this
Agreement and the other Loan Documents, which, as among the Pledgors, the
Agents, and the Lenders shall remain in full force and effect. In the event of
any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern and control.

 

[SIGNATURE PAGE FOLLOWS]

 

10



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement under
seal as of the day and year first above written.

 

PLEDGORS:

GAMESTOP CORP.

GAMESTOP HOLDINGS CORP.

GAMESTOP, INC.

ELECTRONICS BOUTIQUE HOLDINGS CORP.

EB INTERNATIONAL HOLDINGS, INC.

as Pledgors

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

GAMESTOP OF TEXAS (GP), LLC

as Borrower

 

 

 

By:

GameStop, Inc.

 

 

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

GAMESTOP (LP), LLC

as Pledgor

 

 

 

 

 

By:

/s/ David W. Carlson

 

Name:

David W. Carlson

 

Title:

Authorized Signatory

 

 

 

11



 

COLLATERAL AGENT:

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By:

/s/ Stephen Garvin

 

Name:

Stephen Garvin

 

Title:

Managing Director

 

 

12



Annex A

Pledgors

GameStop Corp.

Electronics Boutique Holdings Corp.

GameStop Holdings Corp.

GameStop, Inc.

GameStop (LP), LLC

GameStop of Texas (GP), LLC

EB International Holdings, Inc.

 

13

 

 